Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Edward Houston, Jr., appeals the district court’s order granting Defendants’ motions for summary judgment, denying Houston’s motion to file responses out of time, and granting sanctions against him for failing to ensure his client was present at his depositions and the order denying his motion to alter or amend the judgment under Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Houston v. Berkeley Hall LLC, No. 9:13-cv-01352-SB (D.S.C. Nov. 14, 2014; Nov. 25, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.